DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ground engaging module is mounted insider said body such that only said cover member protrudes from the bottom portion” of claim 10 and the “fin” of claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4", “6” and "8" have both been used to designate cover.  (See paragraph 0054) Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5" and "7" have both been used to designate wheels.  (See paragraph 0054) Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The disclosure is objected to because of the following informalities: in paragraphs 0044, 0045, 0048, & 0051, the reference numbers from the figures are only identified as elements without saying what kind of elements they are supposed to be referring to.  They need to be correctly identified as to what part they are actually referring to.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 12 are already in claim 7 from which it depends on.  The only added part is that the shattered pieces are picked up and disposed of which is just someone cleaning up the crash site and is not actually part of the invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Allowable Subject Matter
Claims 7-11 & 13 are allowed.  However, the objections and the 112 issues need to be resolved.   
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, 
The prior art does not disclose or suggest the claimed “wherein said cover member is made of material configured to be shattered when engaging the ground during landing, exposing thereby said emergency wheels” in combination with the remaining claim elements as set forth in claim 7.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The reference Barakatain et al. (US Patent No. 11,427,310 B2) discloses an aircraft having a body including fuselage, wings and at least one engine, the aircraft comprising: a retractable landing gear including a set of landing wheels and being configured to be shifted between a retractable position, in which said landing wheels are retracted with respect to a bottom portion of the body, and an extended position, in which said landing wheels are extended with respect to the bottom portion at a first distance; an emergency landing system including at least one ground engaging module having a set of emergency wheels and a cover member handing an airfoil shape; said at least one ground engaging module protrudes from the bottom portion at a second distance; wherein said first distance is larger than said second distance, such that when said retractable landing gear is at said extended position, during landing of the aircraft on the ground, said landing wheels engage the ground, and when said retractable landing gear is at said retracted position, during landing of the aircraft, said ground engaging module engages the ground; wherein said cover member is made of material configured to be decoupled when engaging the ground during landing, exposing thereby said emergency wheels; wherein said emergency landing system includes a plurality of ground engaging modules protruding from a:pluirality of location of the bottom portion; wherein said plurality of ground engaging modules includes at least one of ground engaging module located at the bottom portion of the engine; wherein said ground engaging module is mounted inside said body such that only said cover member protrudes from said bottom portion; wherein said ground engaging module is mounted outside said body such that the entire ground engaging module protrudes from said bottom portion; and wherein said material of said cover member is further configured to be shattered after hitting a solid object, which leads to it being snatched and then disposed.  
The reference Richards (US Patent No. 4,799,630) discloses an aircraft having a body including fuselage, wings and at least one engine, the aircraft comprising: a retractable landing gear including a set of landing wheels and being configured to be shifted between a retractable position, in which said landing wheels are retracted with respect to a bottom portion of the body, and an extended position, in which said landing wheels are extended with respect to the bottom portion at a first distance; an emergency landing system including at least one ground engaging module having a set of emergency wheels and a cover member handing an airfoil shape; said at least one ground engaging module protrudes from the bottom portion at a second distance; wherein said first distance is larger than said second distance, such that when said retractable landing gear is at said extended position, during landing of the aircraft on the ground, said landing wheels engage the ground, and when said retractable landing gear is at said retracted position, during landing of the aircraft, said ground engaging module engages the ground; wherein said emergency landing system includes a plurality of ground engaging modules protruding from a:pluirality of location of the bottom portion; and wherein said ground engaging module is mounted outside said body such that the entire ground engaging module protrudes from said bottom portion.  
The reference Grip et al. (Pub No. US 2017/0297682 A1) discloses an aircraft, a body, a fuselage, wings, engines, retractable landing gear, emergency landing system, emergency wheels, a cover member, and fins.  
The references Stuhr (US Patent No. 6,651,928 B1) & Barmichev et al. (Pub No. US 2016/0046381 A1) each disclose an aircraft, a body, a fuselage, wings, engines, retractable landing gear, and landing gear module located at the bottom portion of the engine.  
The references Robinson (Pub No. US 2016/0221670 A1) & Robinson (Pub No. US 2018/0050791 A1) each disclose an aircraft having a body including fuselage, wings and at least one engine, the aircraft comprising: a retractable landing gear including a set of landing wheels and being configured to be shifted between a retractable position, in which said landing wheels are retracted with respect to a bottom portion of the body, and an extended position, in which said landing wheels are extended with respect to the bottom portion at a first distance.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647